Exhibit 12.1 FIRST FOUNDATION INC. AND SUBSIDIARIESCOMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our consolidated ratios of earnings to fixed charges for the periods shown. For purposes of computing the ratios, earnings represent income before taxes on income, plus fixed charges. Fixed charges represent total interest expense plus an estimate of the interest within rental expense, including and excluding interest on deposits. The estimate of the interest within rental expense was calculated by using one-third of our total rental expense, which we believe is a reasonable approximation of the interest component of rental expense. Currently, we have no shares of preferred stock outstanding and have not paid any dividends on preferred stock in the periods shown. Therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is not different from the ratio of earnings to fixed charges. (dollars in thousands) For the Nine Months Ended September 30, For the Year Ended Earnings available for fixed charges, excluding interest on deposits: Income before taxes on income $ Fixed charges: excluding deposit interest Total $ Earnings available for fixed charges: Income before taxes on income $ Total fixed charges Total $ Fixed Charges: Interest expense, excluding deposit interest $ 90 Interest within rental expense Fixed charges: excluding deposit interest Deposit interest Total fixed charges $ Ratio of Earnings to Fixed Charges: Excluding deposit interest Total
